(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, el 18 del actual se celebró la vista de este caso con la comparecencia de ambas partes, representadas por el Lie. E. Pérez Casalduc y por el Fiscal Auxiliar de este Tribunal respectivamente;
Por cuanto, el peticionario presentó como prueba copia certifi-cada de la minuta de la sesión celebrada el día primero de noviembre de 1940, de la cual resulta lo siguiente:
“Argumentada y sometida la cuestión, la Corte deelaró sin lugar la moción de archivo.”
Por Cuanto, no obstante lo expresado en la parte de la minuta antes transcrita, el Fiscal presentó en evidencia la resolución que siete días después de celebrada la vista dictó por escrito el juez inferior, de la cual tomamos lo siguiente:
“Por tanto, el acusado puede reproducir su moción si tiene esa prueba, pero mientras tanto no podemos archivar el caso, pues el aeusado no ha des-truido lo que dice su fianza en el récord: que él fué arrestado el 31 de julio de 1940.”
Por cuanto, del párrafo inmediatamente antes transcrito resulta que el acusado no ha agotado sus recursos ante la corte inferior, toda vez que no ha reproducido su moción y presentado la prueba corres-pondiente ;
*979Por TANTO, sin que sancionemos la práctica de la corte inferior de dictar resoluciones escritas siete días después de resolver la cues-tión oralmente en corte abierta, se desestima el recurso de mandamus en este caso interpuesto, sin perjuicio de que el peticionario recurra de nuevo ante la corte inferior, reproduciendo su moción y presen-tando la prueba que fuere pertinente en apoyo de la misma.